Per Curiam
Petitioner has filed a pleading called a “Petition for Writ of Non-Suite” in this Court according to which he seeks to review the action of the lower court sustaining a demurrer to his petition for writ of error coram nobis.
If petitioner desires this Court to review the action of the lower court in sustaining a demurrer to his petition for writ of error coram nobis, he should appeal from the judgment of the lower court in accordance with the applicable statutes and rules of appellate procedure. If petitioner desires a lawyer and is without funds to procure one he should contact the public defender as petitioner is seeking a post conviction remedy.
As nothing is properly before us on petitioner’s “Petition for Writ of Non-Suite,” the same is dismissed.
Note. — Reported in 171 N. E. 2d 262.